Citation Nr: 1114957	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for arthritis of the left shoulder, bilateral hips, and bilateral legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1945 to December 1975.

This matter originally came before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board then remanded the case for further development in September 2006, November 2006, April 2009, and March 2010.  

In the November 2006 and April 2009 Board decisions, the issue of whether new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, was referred to the RO for appropriate action, as the issue was raised at the Veteran's hearing.  To date, this issue has not been adjudicated by the RO and must be again referred for appropriate action.

Also, the evidence of record raises the issue of whether an increased rating is warranted for the Veteran's service-connected lumbar spine disability, to include an assessment of appropriate separate nuerological findings related to the right lower extremity.  See May 2010 VA examination report.  This issue is also referred for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent medical evidence of record does not establish that the Veteran's has arthritis of the left shoulder, bilateral hips, and bilateral legs that is causally connected to his period of active service, or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left shoulder, bilateral hips, and bilateral legs are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2003 and November 2006. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The issue before the Board involves a claim of entitlement to service connection for arthritis involving the Veteran's left shoulder, bilateral hips, and bilateral legs.  The Board notes that issues relating to the Veteran's back and right shoulder were previously on appeal, but were granted by way of the November 2009 rating decision, and are therefore no longer before the Board. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's service treatment records were reviewed in their entirety in an effort to locate evidence of an in-service incurrence of left shoulder, hip or leg problems.   In February and May 1954, the Veteran sought treatment for a painful shoulder, but it was noted to be the right shoulder, and not left.  At the time of his November 1975 retirement examination, the Veteran reported that his left leg gets "a little numb during bad weather."

After service, the Veteran did not received treatment for many years, according to his hearing testimony.  See hearing transcript at page 11.  The Veteran reports being told that he had arthritis during service, in approximately 1960.  
See May 2003 VA examination report.  

A September 1999 private treatment podiatry note shows that the Veteran has aches and pain in his right lower leg.  The impression at that time was muscle strain.  In September 2000, a private physician notes low back pain radiating to the Veteran's right lower extremity.  According to the report, x-rays show degenerative joint disease of the right hip.  

 In October 2000, a private physician's handwritten notes show a diagnosis of degenerative joint disease of the right hip, and painful right lower extremity, which is noted as possibly "due to walking wrong due to GSW."  In November 2000, right hip osteoarthritis is noted as the diagnosis.  His pain was noted as going from no pain to slight pain with motion.

At the time of the May 2003 VA examination, he reported having bilateral shoulder pain, with no pain in his hips.  Physical examination revealed no tenderness in the shoulder but limited motion in the left shoulder.  Shoulder x-ray revealed narrowing of the acromioclavicular joints, bilaterally.  "Left frozen shoulder" was diagnosed.  No diagnosis was rendered regarding the hips or legs.  And, a July 2003 private doctor's note also shows complaints of pain in the left shoulder.

Following the Board's September 2006 remand, the Veteran was afforded another VA examination in April 2007.  The Veteran reported to the examiner that his right hip pain manifested some fifteen years prior to the hearing, thus, in approximately 1991.  He also reported bilateral shoulder pain manifesting ten to fifteen years prior, thus between 1991 and 1996.  Physical examination revealed pain with motion of the shoulders and right hip.  He was diagnosed with bilateral shoulder sprain/strain; bilateral shoulder rotator cuff tendonitis; bilateral shoulder impingement syndrome; and right hip degenerative joint disease.  The examiner, however, stated that the Veteran's shoulders and hips are less likely than not caused by his military service, because there was no evidence of complaint of pain or treatment of any kind during service.  The Board, however, found that the examiner failed to address whether any of the pertinent diagnosed disabilities are causally connected to the Veteran's service-connected back disorder.  Thus, this issue was remanded for further evaluation.

In July 2009, the April 2007 VA examiner submitted an addendum to the April 2007 report.  In it, the examiner stated, "based on c file review, my exam dated 4/14/07 and [the Veteran's] past medical history, I believe that he does have arthritis of his right hip...based on the fact that the xrays show arthritis."  The examiner went on to opine that the "right hip arthritis is not due to or related to his military service," based on the fact that the examiner could see no records of  the Veteran being treated for any right hip complaints while in the military.

The Veteran was examined in September 2009.  He reported to the examiner at this time that he has right shoulder pain, but no left shoulder pain.  He also reported right hip pain, but went on to say that he has no leg pain, and only pain radiating from his right hip region through his right thigh.  He also denied any pain in his left shoulder at the time of this examination.  The examiner made no diagnosis at this time related to the left shoulder, left hip, or either leg, but did diagnose right hip degenerative joint disease, based upon x-ray evidence.  The examiner went on to opine that the right hip disability is less likely than not related to the Veteran's active service, because there were no complaints related to the hip during service, and also because it is degenerative joint disease of the hip, "and usually this is a condition that occurs just from normal wear and tear."  The Board, however, found this examination to be deficient because it failed to address the nature of the arthritis in the other claimed joints, and filed to address whether there is a diagnosis to associate with the left shoulder, and, if so, its etiology.  And, the September 2009 examiner did not render an opinion as to whether the Veteran's right hip disability can be causally connected to the service-connected back disorder.

Finally, and most recently, the Veteran was examined in May 2010.  Following physical examination and a review of the record, the examiner confirmed that the Veteran does have the following diagnoses:  bilateral shoulder impingement syndrome, bilateral rotator cuff tendonitis, and right hip degenerative joint disease.  The examiner went on to characterize the Veteran's arthritis as degenerative, because there is no evidence in the record of a traumatic event related to the Veteran's hips or shoulders, thus no basis to characterize his as traumatic arthritis.  With regard to the diagnosed left shoulder impingement syndrome, the May 2010 examiner sated that it is less likely as not due to military service, because the examiner saw no treatment related to the left shoulder during service.  The examiner also opined that the right hip disability is less likely as not due to the service-connected back disability, because "his back condition does not alter his gait so much that he would cause excessive forces and excessive wear and tear on his right hip to cause hip degenerative joint disease.


Based on this record, the Board finds that entitlement to service connection for a disability or disabilities related to arthritis of the left shoulder, bilateral hips, or bilateral legs is not warranted.  Service treatment records are devoid of evidence showing in-service treatment for these disabilities, and the Veteran himself, although providing competent and credible evidence that he experienced pain in service, also testified that he did not seek treatment for any of these claimed disabilities for many years following his discharge from service.  The Veteran's records throughout the course of this appeal show treatment for the claimed disabilities, but none of these disabilities, or their symptoms, have been medically related to the Veteran's active service.  The Veteran is certainly competent to testify as to symptoms such as joint pain, which are observable by a lay person; however, he is not competent to render a medical diagnosis such as arthritis, or opine as to  etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence in the record finds a relation between active duty service and the Veteran's left shoulder, hip, or leg disabilities.  And, there is no medical evidence of record establishing a causal connection between any of the claimed disabilities and the Veteran's already service-connected back disability.  

As such, the Board finds that a preponderance of the evidence is against the claim. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for arthritis of the left shoulder, bilateral hips, and bilateral legs is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


